Citation Nr: 1447019	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to May 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for a left shoulder disorder and service connection for inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of (1) whether new and material evidence has been received to reopen the claim for service connection for a right wrist disorder, and 
(2) service connection for a right ankle disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2012 statement from Veteran's representative.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for hearing loss; although the Veteran filed a Notice of Disagreement (NOD) in February 2008, he did not perfect an appeal with a timely-filed substantive appeal after issuance of the January 2009 statement of the case (SOC).

2.  Evidence received since the January 2009 SOC relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss.

3.  The Veteran's hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision, in which the RO denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.

In a timely letter dated September 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including service treatment records, post-service treatment records, and the Veteran's statements.  Additionally, the Veteran was afforded VA medical examinations in August 2007 and December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA opinions provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationales for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for service connection for hearing loss that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 
8 Vet. App. 1 (1995). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Further, the Board may proceed with adjudication on the merits of the appellant's claim.  Although the RO did not reopen the appellant's claim for service connection, finding that new and material evidence had not been presented; the Court stated in Bernard v. Brown, "The fact that the RO decided the veteran's claim upon a finding that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of 'the matter' on appeal." Bernard v. Brown, 4 Vet. App. 384, 392 (1993). The Board is required, however, to address whether the appellant has been given adequate notice of the need to submit evidence or argument on the question at issue, an opportunity to submit such evidence and argument, and an opportunity to address that question at a hearing; if not, the Board must address whether the claimant has been prejudiced thereby. Id. at 393 . 

The Board finds that the appellant was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and has been given an opportunity to submit such evidence and argument. Accordingly, because the appellant has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Reopening of Service Connection for Hearing Loss

The evidence of record at the time of the January 2008 rating decision consisted of service treatment records and an August 2007 VA examination report.  The January 2008 rating decision denied the Veteran's claim for service connection for hearing loss because the evidence of record did not demonstrate that the Veteran met the criteria for hearing loss disability for VA compensation purposes.
 
Evidence received after the January 2008 rating decision includes, in pertinent part, a February 2012 statement by the Veteran and a December 2013 VA audiology examination report.  The Board finds that the Veteran's February 2012 statement, discussing his in-service noise exposure and belief that his hearing had deteriorated since service, are presumed to be true for the purpose of determining whether new and material evidence has been received.  These statements tend to show that the Veteran's hearing loss may have increased since the January 2008 rating decision. As such, this new evidence relates to an unestablished fact which may substantiate the claim for service connection for hearing loss (i.e., that his hearing impairment may meet the criteria for hearing loss disability for VA compensation purposes). Accordingly, new and material evidence has been received to reopen service connection for hearing loss.  38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural bilateral hearing loss (organic disease of the nervous system) is considered a chronic condition listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he was exposed to loud noises during service while serving as an Avionics Electrical Technician.  According to the Veteran, he was exposed to loud noise from helicopters with jet turbine engines.  See Veteran's February 2012 statement.  The RO has conceded in-service noise exposure.  See March 2014 rating decision.  Based on this evidence, the Board finds that the Veteran was exposed to acoustic trauma in service.

The Board next finds that the Veteran's hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

In an August 2007 VA audiology examination report, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 0, 5, 10, and 15 respectively, with an average puretone threshold of 7 decibels.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 10, 10, 15, and 15 respectively, with an average puretone threshold of 11 decibels.  Speech discrimination was 100 percent bilaterally.

In a July 2008 VA ENT Consult Report, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 0, 5, 10, and 15 respectively, with an average puretone threshold of 7 decibels. Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 10, 10, 15, and 15, respectively, with an average puretone threshold of 8 decibels.  Speech discrimination was 100 percent bilaterally.

In a December 2013 VA audiology examination, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 5, 5, 10, and 15 respectively, with an average puretone threshold of 8 decibels. Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 10, 15, and 15, respectively, with an average puretone threshold of 10 decibels.  Speech discrimination was 100 percent bilaterally.

Upon review of all the evidence of record, the Board finds that the bilateral auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies was not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent.  Accordingly, the criteria for a current bilateral hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service connection for hearing loss is reopened. 

Service connection for hearing loss denied.


REMAND

Inguinal Hernia

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for service connection for inguinal hernia.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).
As noted above, the Veteran was discharged from active duty service in May 2007.  Service treatment records include normal clinical evaluations of the Veteran's abdomen and viscera (including hernia) in June 2004 and June 2006 annual flight physical examinations.  A report of medical examination at service separation is not of record.  

Numerous VA treatment records reflect that the Veteran was diagnosed with a inguinal hernia sometime in 2007.  In an August 2007 VA treatment record, dated only three months after service separation, it was noted that the Veteran "had a diagnosis of a mild inguinal hernia on the right side."  It was further noted that the Veteran had seen a "surgeon" who had told the Veteran that the hernia "wasn't a problem."  It is unclear, however, when the Veteran first sought treatment for the hernia symptoms and whether the "surgeon" was a VA or private doctor.  Given the close proximity between the diagnosis of the inguinal hernia and service separation, the Board finds that a remand is necessary in order to obtain the treatment records from the surgeon who first diagnosed the Veteran with a hernia.  

Further, given that a service separation examination is not of record, and because of the close proximity between the VA treatment record referencing a mild inguinal hernia (August 2007) and service separation (May 2005), the Board finds that a VA examination should be obtained in order to assist in determining whether the Veteran's inguinal hernia was incurred in or is otherwise related to service.  


Left Shoulder Disorder

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for service connection for a left shoulder disorder.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

In an August 2007 VA treatment record (in Virtual VA), the Veteran complained of pain in the left shoulder and stated that he had trouble with the shoulder while on active duty.  He stated that he was unable to stretch his arm out all the way and had pain in the anterior aspect of the shoulder.  A diagnosis of mild rotator cuff strain was noted.  

In an April 2008 VA treatment record (in Virtual VA), the Veteran complained of bilateral shoulder pain "in the cuff."  A brief physical examination revealed good range of motion, pain over the bicep tendon bilaterally, but no redness, warmth, or deformity.  A diagnosis regarding the left shoulder was not rendered at that time.

The Veteran has not been afforded a VA examination to address the etiology of his left shoulder disorder.  In light of the "low threshold" as announced in McLendon, the Board finds that remand for a VA examination is necessary to determine if the Veteran's currently diagnosed left shoulder rotator cuff strain is etiologically related to service.  

Additionally, the last VA treatment record is dated March 25, 2014 from the Black Hills VA Healthcare System and August 7, 2012 from the Denver VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and obtain the name and address of the medical care provider (surgeon) who first diagnosed a inguinal hernia.  After securing the necessary release (if needed), attempt to obtain copies of all medical records from the identified treatment source.  These records should be associated with the VBMS or Virtual VA files.  

2.  The RO/AMC should also obtain any updated VA treatment records dated after March 25, 2014, including those from the Black Hills VA Healthcare System dated after March 25, 2014 and from the Denver VAMC dated after August 7, 2012.  These records should be associated with the VBMS or Virtual VA files.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the record. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his inguinal hernia disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a inguinal hernia disorder had its origin in service or is in any way related to the Veteran's active service.  

All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left shoulder disorder.  The examiner should identify all disorders associated with the left shoulder and determine whether there is a causal relationship between service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a left shoulder disorder (to include the diagnosis of mild rotator cuff strain) had its origin in service or is in any way related to the Veteran's active service.  

All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. 

5.  Thereafter, the issues of service connection for a left shoulder disorder and service connection for inguinal hernia should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


